DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the claim rejections have been fully considered but are moot in light of a new rejection.
Applicant is reminded that claims 4, 12, and 17 are indicated as allowable and that amending them into the independent claims with the current claim set would result in an allowance.
Allowable Subject Matter
Claims 4, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and rewritten to overcome the 101 rejections to claims 4, 12 and 17 and the 112 rejections to claims 12 and 17.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant claims, “using a verification set to conduct a floating point forward calculation of said floating point neural network; determining the value range of the intermediate calculation results of said floating point forward calculation; and determining said fixed-point conversion scheme using a verification set to conduct a floating point forward calculation of said floating point neural network; (Chen pg 2498 evaluation step “Each class has 5K training images and 1K test images. To evaluate model fitting capability and training efficiency…” Test images are the verification set.)
determining the value range of the intermediate calculation results of said floating point forward calculation; and (Chen fig 2 Wbk is the intermediate result. Chen pg 2496 sec D determining said fixed-point conversion scheme based on said value range. It is unclear that Chen’s bit width (scheme) is ever based on the value range of the binarized weights.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: all of the modules and units for performing method steps in claims 16-21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 10, 13, 15, 16, 18-19 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rozen et al. US 2017/0220929 in view of Hubara USPAT 10,491,239 further in view of Chen et al. US 2019/0122094.
Rozen teaches claims 1 and 16. A fixed-point training method for a floating point neural network, comprising (abstract “Techniques related to implementing neural networks for speech recognition systems are discussed. Such techniques may include processing a node of the neural network by determining a score for the node as a product of weights and inputs such that the weights are fixed point integer values, applying a correction to the score based a correction value 
a fixed-point conversion scheme determining step, for determining a fixed-point conversion scheme used for a forward calculation process of said floating point neural network; ([0049] “process 500 may begin at starting operation 501 and process 500 may continue at operation 502, " Convert Weight to a Fixed Point Integer Value based on the Scaling Factor", where a weight (e.g., a first weight of the neural network layer) may be converted to a fixed point integer value. For example, a weight represented as a 32 bit floating point value may be converted to an 8 bit signed integer value.”)
a fixed-point neural network obtaining step, for converting weights of said floating point neural network to fixed-point numbers, so as to obtain a corresponding fixed-point neural network; ([0049] “As shown, process 500 may begin at starting operation 501 and process 500 may continue at operation 502, " Convert Weight to a Fixed Point Integer Value based on the Scaling Factor", where a weight (e.g., a first weight of the neural network layer) may be converted to a fixed point integer value. For example, a weight represented as a 32 bit floating point value may be converted to an 8 bit signed integer value”)
a fixed-point forward calculation step, for conducting a fixed-point forward calculation of said fixed-point neural network using a training dataset according to said fixed-point conversion scheme; and ([0069] “Output/activation function module 905 may receive the corrected biased scores (e.g., for hidden layer nodes and output layer nodes) or stack of feature vectors (e.g., for input layer nodes) and output/activation function module 905 may generate an output based on the received corrected biased scores or scores”)
a neural network updating step, for updating weights of said floating point neural network based on the calculation result of said fixed-point forward calculation. ([0045] “The 
Rozen however does not explicitly teach a fixed-point conversion scheme determining step based on overflow. Hubara however teaches wherein said determining the fixed-point conversion scheme is based on said floating point neural network such that the fixed-point conversion scheme reduces a number of overflow instances in network forward calculation (A) according to the fixed-point conversion scheme and (B) related to said floating point neural network (col. 7 ¶3 “Quantization controller sets the radix point of the fixed-point numbers according to the quantization factor QF, subject to an overflow limitation that is expressed by an overflow margin (OM), indicating the maximum permitted number of overflow bits. In other words, the value of OM implies an assumption that the largest input absolute value will be no greater than 2.sup.(M+QF+OM)” which shows that the conversion limits the overflow to a maximum permitted number, or lowers it)
Rozen claims the general idea of bit length/conversion and Hubara converting from floating to fixed point can depend on the amount of overflow bits permitted. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to convert the numbers according to an overflow specification in order to allow for a more optimal conversion saving processing time and memory space.
Both references however do not explicitly teach the remaining limitations. Chen however teaches wherein said fixed-point conversion scheme comprises a total bit length and a decimal bit length of a fixed-point number used for representing a corresponding floating point number (Chen [0028] “A format of fixed-point numbers may be determined for each 
wherein forward calculation for a neural network comprises calculation and storage of intermediate results and outputs for the neural network in an order from an input layer of the neural network to an output layer of the neural network (Chen fig. 1 and [0023] “The forward propagation process may start from input neuron data received at the i.sup.th layer (e.g., input neuron data 102A). Hereinafter, input neuron data may refer to the input data at each layer of operations, rather than the input data of the entire neural network. Similarly, output neuron data may refer to the output data at each layer of operations, rather than the output data of the entire neural network”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rozen and Hubara with that of Chen since “The implementation of floating-point numbers may result in more complicated computations. Thus, a solution that may speed up floating-point number computations while lowering power consumption has become a key issue in hardware design.” [0004] of which Chen solves by using techniques that speed ups computation and lowers power consumption. All three references deal with neural networks and conversion between floating and fixed point numbers. Thus, Chen would allow for more optimal calculations and conversions.
Rozen teaches claim 2. The method according to claim 1, further comprises: executing iteratively said fixed-point conversion scheme determining step, said fixed-point neural network obtaining step, said fixed-point forward calculation step and said neural network updating step, until the floating point neural network achieves a desired accuracy. (fig. 5 505 shows iterating 
    PNG
    media_image1.png
    573
    617
    media_image1.png
    Greyscale
)

Chen teaches claims 6 and 20. The method according to claim 1, wherein said fixed-point forward calculation step further comprises: during said fixed-point forward calculation, determining the total bit number and the decimal bit length of said training dataset (Chen fig. 2 item 204) as well as the total bit number and the decimal bit length of intermediate calculation results of the fixed-point forward calculation (previous citation)
Rozen teaches claims 5 and 19. The method according to claim 1, wherein said fixed-point neural network obtaining step further comprises: converting weights of said floating point neural network to fixed-point numbers by a rule of fixed-point conversion of floating point number. ([0036] “as is discussed further herein, in some examples, weights of neural network 204 may be converted to fixed point integer values having an associated scaling factor and correction values may be determined for some of the converted weights prior to implementation via system 200. In some examples, weight conversions and correction value determinations may be performed via system 200 itself”)
Chen teaches 18. The method according to claim 1, wherein said fixed-point conversion scheme comprises a total bit length and a decimal bit length of a fixed-point number used for representing a corresponding floating point number (Chen [0028] “A format of fixed-point numbers may be determined for each category of the floating-point numbers. Each format may include a sign bit, a bit length limit of the integer, a bit length limit of the fraction, and a point location that indicates the location of a binary point. For example, a fixed-point number represented as fixed<8,3> may indicate that the entire bit length of the fixed-point number is 8 bit and the binary point is located between the third bit and the fourth bit from the least significant bit. In other words, the bit length for the fraction is 3 bits”)
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rozen et al. US 2017/0220929 in view of Hubara USPAT 10,491,239 further in view of  Chen et al. US 2019/0122094 and FxpNet: Training a deep convolutional neural network in fixed-point representation by Chen et al.  [herein Chen2]
Rozen and Hubara and Chen have been addressed above but do not specifically teach the claim limitations. Chen2 however teaches claims 7 and 21. The method according to claim 1, wherein said neural network updating step further comprises:
comparing the calculation result of said fixed-point forward calculation with a standard value to obtain an accuracy loss; and (Chen2 pg 2494 right col last sentence “We introduce FxpNet to train a binarized neural network, whose primal parameters and gradients are represented as adaptive fixed-point values.” Gradients are updates to the weights based on a backpropagation of error. Error is the obtained accuracy loss.)
calculating a floating point gradient based on said accuracy loss, and updating said floating point neural network based on said floating point gradient. (Chen2 pg 2497 left col last line “In backward pass, float gradients coming from the last SoftmaxCrossEntropyLoss layer will be first converted to fixed-point values…” Gradients are updates to the NN calculated based on error/accuracy between training outputs and known good values. Chen pg 2496 sec D second bullet point “The primal variables (weights and bias) will be iteratively updated during the whole training procedure…” Updating the weights is updating the NN.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rozen, Hubara, and Chen with that of Chen2 since a combination of known methods would yield predictable results. As shown in Chen2, it is known in the art to minimize accuracy loss and to calculate a gradient based on accuracy loss. As such these techniques would operate in a normal and predictable manner with the system of Rozen, Hubara, and Chen.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rozen et al. US 2017/0220929 further in view of Hubara USPAT 10,491,239 in view of Chen et al. US 2019/0122094 and USPGPUB 2020/0135178 to Park et al.
Regarding claim 8, the Rozen, Hubara, and Chen references have been addressed above. None explicitly teach the claim limitations.. Park however teaches the method according to claim 1, wherein said floating point neural network is an LSTM neural network, and said training dataset is a voice dataset. (Park para 69 “In an embodiment of the disclosure, the acoustic model processor 130 needs to be implemented within the ASIC chip, and thus uses a grated recurrent unit (GRU) method known as the most simplified method among long short term memory (LSTM) methods suitable for voice recognition in order to minimize a used parameter memory.”)
The references accelerate NNs by putting them on dedicated ASICs. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to use and LSTM because “It has been known that it is effective to simultaneously use an RNN algorithm and a long short-term memory (hereinafter referred to as a “LSTM”) algorithm for an audio speech recognition due to the property of the audio speech continued for a relatively long time.”)
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rozen et al. US 2017/0220929 in view of Hubara USPAT 10,491,239 further in view of Chen et al. US 2019/0122094 and USPAT 10,679,612 to Lee et al.
Chen teaches claim 9. A fixed-point training method for a floating point neural network, comprising an initial training step, for training said floating point neural network into an intermediate neural network with a p (abstract “Techniques related to implementing neural networks for speech recognition systems are discussed. Such techniques may include processing a node of the neural network by determining a score for the node as a product of weights and inputs such that the weights are fixed point integer values, applying a correction to the score based a correction value associated with at least one of the weights, and generating an output from the node based on the corrected score.”)
a fixed-point conversion scheme determining step, for using a verification set to conduct a floating point forward calculation of said intermediate neural network, so as to determine a fixed-point conversion scheme used for a forward calculation process of said intermediate neural network; ([0049] “process 500 may begin at starting operation 501 and process 500 may continue at operation 502, " Convert Weight to a Fixed Point Integer Value based on the Scaling Factor", where a weight (e.g., a first weight of the neural network layer) may be converted to a fixed point integer value. For example, a weight represented as a 32 bit floating point value may be converted to an 8 bit signed integer value.”)
a fixed-point neural network obtaining step, for converting weights of said intermediate neural network to fixed-point numbers, so as to obtain a corresponding fixed-point neural network; ([0049] “As shown, process 500 may begin at starting operation 501 and process 500 may continue at operation 502, " Convert Weight to a Fixed Point Integer Value based on the Scaling Factor", where a weight (e.g., a first weight of the neural network layer) may be converted to a fixed point integer value. For example, a weight represented as a 32 bit floating point value may be converted to an 8 bit signed integer value”)
a fixed-point forward calculation step, for conducting a fixed-point forward calculation of said fixed-point neural network using a training database, on the basis of said fixed-point conversion scheme; ([0069] “Output/activation function module 905 may receive the corrected biased scores (e.g., for hidden layer nodes and output layer nodes) or stack of feature vectors (e.g., for input layer nodes) and output/activation function module 905 may generate an output based on the received corrected biased scores or scores”) and 
an intermediate neural network updating step, for updating weights of said intermediate neural network based on the calculation result of said fixed-point forward calculation ([0045] “The corrections count, C, may, via continued iterations as needed, be increased 
Rozen however does not explicitly teach a fixed-point conversion scheme determining step. Hubara however teaches wherein said determining the fixed-point conversion scheme is based on said intermediate neural network such that the fixed-point conversion scheme reduces a number of overflow instances in network forward calculation (A) according to the fixed-point conversion scheme and (B) related to said intermediate neural network (col. 7 ¶3 “Quantization controller sets the radix point of the fixed-point numbers according to the quantization factor QF, subject to an overflow limitation that is expressed by an overflow margin (OM), indicating the maximum permitted number of overflow bits. In other words, the value of OM implies an assumption that the largest input absolute value will be no greater than 2.sup.(M+QF+OM)” which shows that the conversion limits the overflow to a maximum permitted number, or lowers it)
Rozen claims the general idea of bit length/conversion and Hubara converting from floating to fixed point can depend on the amount of overflow bits permitted.. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to convert the numbers according to an overflow specification in order to allow for a more optimal conversion saving processing time and memory space.
Both references however do not explicitly teach the remaining limitations. Chen however teaches wherein said fixed-point conversion scheme comprises a total bit length and a decimal bit length of a fixed-point number used for representing a corresponding floating point number (Chen [0028] “A format of fixed-point numbers may be determined for each 
wherein forward calculation for a neural network comprises calculation and storage of intermediate results and outputs for the neural network in an order from an input layer of the neural network to an output layer of the neural network (Chen fig. 1 and [0023] “The forward propagation process may start from input neuron data received at the i.sup.th layer (e.g., input neuron data 102A). Hereinafter, input neuron data may refer to the input data at each layer of operations, rather than the input data of the entire neural network. Similarly, output neuron data may refer to the output data at each layer of operations, rather than the output data of the entire neural network”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rozen and Hubara with that of Chen since “The implementation of floating-point numbers may result in more complicated computations. Thus, a solution that may speed up floating-point number computations while lowering power consumption has become a key issue in hardware design.” [0004] of which Chen solves by using techniques that speed ups computation and lowers power consumption. All three references deal with neural networks and conversion between floating and fixed point numbers. Thus, Chen would allow for more optimal calculations and conversions.
The references do not explicitly teach a predetermined accuracy.
a predetermined accuracy. (Lee col 24 ln 5 “the training apparatus repeatedly trains the speech recognizing model based on a supervised learning scheme until the speech recognizing model is trained to a predetermined accuracy level and/or predetermined minimum error level.”)
Rozen, Hubara, Chen, and Lee all train neural networks. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to train to a predetermined accuracy because it’s a common stop criteria for training neural networks, to keep the neural networks from training forever.
Rozen teaches claim 10. The method according to claim 9, further comprises: executing iteratively said fixed-point conversion scheme determining step, said fixed-point neural network obtaining step, said fixed-point forward calculation step, and said intermediate neural network updating step, until said intermediate neural network reaches a desired accuracy. (fig. 5 505 shows iterating 
    PNG
    media_image1.png
    573
    617
    media_image1.png
    Greyscale
)
Chen teaches claim 11, wherein said fixed-point conversion scheme comprises a total bit length and a decimal bit length of a fixed-point number used for representing a corresponding floating point number (Chen [0028] “A format of fixed-point numbers may be determined for each category of the floating-point numbers. Each format may include a sign bit, a bit length limit of the integer, a bit length limit of the fraction, and a point location that indicates the location of a binary point. For example, a fixed-point number represented as fixed<8,3> may 
Rozen teaches claim 13. The method according to claim 9, wherein said fixed-point neural network obtaining step further comprises: converting weights of said floating point neural network to fixed-point numbers by a rule of fixed-point conversion of floating point number. ([0036] “as is discussed further herein, in some examples, weights of neural network 204 may be converted to fixed point integer values having an associated scaling factor and correction values may be determined for some of the converted weights prior to implementation via system 200. In some examples, weight conversions and correction value determinations may be performed via system 200 itself”)
Chen teaches claims 14, wherein said fixed-point forward calculation step further comprises: during said fixed-point forward calculation, determining the total bit number and the decimal bit length of said training dataset (Chen fig. 2 item 204) as well as the total bit number and the decimal bit length of intermediate calculation results of the fixed-point forward calculation (previous citation)
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rozen et al. US 2017/0220929 in view of Hubara USPAT 10,491,239 further in view of Chen et al. US 2019/0122094 and USPAT 10,679,612 to Lee et al and FxpNet: Training a deep convolutional neural network in fixed-point representation by Chen et al [herein Chen2]
The above references do not teach the limitations of claim 15. Chen2 however teaches claim 15. The method according to claim 9, wherein said intermediate neural network updating step further comprises:
comparing the calculation result of said fixed-point forward calculation with a standard value to obtain an accuracy loss; and(Chen2 pg 2494 right col last sentence “We introduce FxpNet to train a binarized neural network, whose primal parameters and gradients are represented as adaptive fixed-point values.” Gradients are updates to the weights based on a backpropagation of error. Error is the obtained accuracy loss.)
calculating a floating point gradient based on said accuracy loss, and updating said intermediate neural network based on said floating point gradient. (Chen2 pg 2497 left col last line “In backward pass, float gradients coming from the last SoftmaxCrossEntropyLoss layer will be first converted to fixed-point values…” Gradients are updates to the NN calculated based on error/accuracy between training outputs and known good values. Chen pg 2496 sec D second bullet point “The primal variables (weights and bias) will be iteratively updated during the whole training procedure…” Updating the weights is updating the NN.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rozen, Hubara, Chen, and Lee with that of Chen2 since a combination of known methods would yield predictable results. As shown in Chen2, it is known in the art to minimize accuracy loss and to calculate a gradient based on accuracy loss. As such these techniques would operate in a normal and predictable manner with the system of Rozen, Hubara, Chen, and Lee.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124